Order on motion for judgment on the pleadings modified by striking out the followng provision: “ Ordered, that plaintiff’s demurrer to the fifth defense in the answer of defendant Schundler & De Sola, Incorporated, be and it is hereby overruled,” and substituting therefor: “ Ordered, that the plaintiff’s demurrer to the fifth defense in the answer of defendant Schundler & De Sola, Incorporated, be and it is hereby allowed.” And as modified affirmed, with ten dollars costs and disbursements to plaintiff, appellant. The ground of this decision is that in the contract of the maker there was not such an alteration as would avoid the instrument. Jenks, P. J., Stapleton, Mills, Rich and Putnam, JJ., concurred.